EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daniel Blakeslee on 11/16/21. The application has been amended as follows:

In claim 1, line 3, “providing a release band on the tool belt;” has been replaced with -- providing a release band comprising a first elongate portion rotatably coupled to a second elongate portion, wherein the second elongate portion is fixedly attached to the tool belt; --

In claim 1, line 7, “and the on” has been replaced with -- and on --

In claim 4, line 3-4, “sliding a first end of a release band through a binding disposed on a first end of the tool belt, wherein the release band comprises a second end” has been replaced with -- sliding a first elongate portion of a release band through a binding disposed on a first end of the tool belt, wherein the release band comprises a second elongate portion rotatably coupled to the first elongate portion and --

Claims 7 and 8 have been cancelled.

Claim 9 has been amended to depend from claim 4.

In claim 10, lines 4-5, “wherein the release band is coupled to the free end of the belt;” has been replaced with -- wherein the release band comprises a first elongate portion rotatably coupled to a second elongate portion, the second elongate portion coupled to the free end of the belt --



Claim 16 has been amended to depend from claim 10.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	11/17/21